United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
DEPARTMENT OF THE AIR FORCE,
NATIONAL GUARD BUREAU, Syracuse, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1735
Issued: March 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 20, 2011 appellant, through his representative, filed a timely appeal from the
July 13, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP) which
found him at fault for an overpayment. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant received a $4,994.61 overpayment from
November 8 to December 18, 2010; and (2) whether he was at fault in creating the overpayment,
thus precluding waiver.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 23, 1999 appellant, a 40-year-old aircraft mechanic, sustained an injury in
the performance of duty while helping to move a canopy off a maintenance stand to the floor.
OWCP accepted his claim for right wrist sprain and triangular fibrocartilage complex tear. In
2008, appellant received compensation for temporary total disability on the periodic rolls. He
received payments through direct deposit.
Appellant accepted an offer of modified work on July 2, 2010. On October 1, 2010 his
representative notified OWCP that the start date was November 8, 2010. On November 2, 2010
OWCP received confirmation of the start date from the employing establishment. Appellant
returned to work on November 8, 2010.
Appellant received a compensation payment for total disability on November 20, 2010.
On December 9, 2010 OWCP explained that it was reducing his compensation effective
November 8, 2010 to reflect his actual earnings in the modified position. Appellant received a
compensation payment for total disability on December 18, 2010.
OWCP made a preliminary determination that appellant received a $4,994.61
overpayment of compensation from November 8 to December 18, 2010.2 It found that he was at
fault in the creation of the overpayment because he accepted a payment that he knew or
reasonably should have known was incorrect: he was aware or should have been aware that
there was no entitlement to receive wage-loss benefits after returning to full-time work. OWCP
noted that its June 17, 2008 letter to appellant informing him that he would receive compensation
every 28 days and that he was responsible for informing OWCP upon return to any work and to
return all payments received for periods after he returned to work.
Appellant’s representative argued at the prerecoupment hearing that appellant was not at
fault for the first direct deposit. Appellant testified that, a couple of days after the first direct
deposit, he received a receipt in the mail showing the amount deposited and the date of deposit.
He believed that OWCP would eventually change his compensation rate to reflect his income.
On his overpayment recovery questionnaire, appellant explained that he returned to work
in the middle of a benefit period and that he was due some unknown payment of compensation -he did not know the numbers or what the benefit would be. He noted that he had always
received what OWCP stated he should receive. Appellant added that he had direct deposit and
could not control what was sent to his account.3 He informed OWCP of his reemployment.
In a decision dated July 13, 2011, an OWCP hearing representative found that appellant
was at fault in creating a $4,994.61 overpayment from November 8 to December 18, 2010. The
2

OWCP subtracted his gross entitlement -- $1,992.86 from October 24 to November 7, 2010 and $1,253.43 from
November 8 to December 18, 2010 -- from the gross amount paid for that same period or $7,440.00.
3

The direct deposit sign-up form explains that the agreement remains in effect until canceled by the recipient by
notice to the federal agency or by death or legal incapacity of the recipient. Upon cancellation by the recipient, the
recipient should notify the receiving financial institution that he or she is doing so.

2

hearing representative calculated that he received $7,440.00 for total disability from October 24
to December 18, 2010 but was entitled to only $2,445.39 due to his actual wages.
The hearing representative found that appellant was at fault on the grounds that he
accepted a payment which he knew or should have known to be incorrect. The hearing
representative noted that, for payments sent by electronic funds transfer, a notification of the date
and amount of payment appears on the statement from the recipient’s financial institution.4
Further, appellant testified that, a day or two after he received a compensation payment by direct
deposit, he separately received in the mail a receipt showing the amount of the payment and the
dates for which payment was made.5 The hearing representative found that the regulations,
together with this testimony, constituted sufficient evidence that he had the requisite knowledge
regarding the amount and period of the November 20, 2010 compensation payment. Given the
substantial difference between his compensation checks for temporary total disability and his
loss of wage-earning capacity after returning to work,6 the hearing representative found that
appellant should have known that he was accepting incorrect payments: “he did not have a
reasonable expectation that he would continue to receive compensation at the full compensation
rate following his return to work on November 8, 2010.” Having found appellant at fault, the
hearing representative denied waiver.
On appeal, appellant argues that OWCP misapplied S.H., Docket No. 10-499 (issued
November 29, 2010).
LEGAL PRECEDENT -- ISSUE 1
FECA places limitations on the right to receive compensation: While an employee is
receiving compensation, he may not receive salary, pay or remuneration of any type from the
United States, with certain exceptions.7 It is, therefore, well established that an employee is not
entitled to compensation for temporary total disability after returning to work.8
ANALYSIS -- ISSUE 1
Fact of overpayment is not in dispute. After appellant returned to work on November 8,
2010, he received two compensation checks for total disability, one on November 20, 2010 for
the period October 24 to November 20, 2010 and another on December 18, 2010 for the period
4

20 C.F.R. § 10.430 (“How does OWCP notify an individual of a payment made?”).

5

On page 16 of the hearing transcript, appellant stated that he received in the mail a receipt showing the amount
deposited and the date of deposit.
6

The record shows gross compensation of $3,720.00 on November 20 and December 18, 2010 and then gross
compensation of $856.00 beginning January 15, 2011.
7

5 U.S.C. § 8116(a).

8

E.g., Tammi L. Wright, 51 ECAB 463, 465 (2000) (where the record established that the employee returned to
work at the employing establishment for four hours a day from August 7, 1996 to January 8, 1997 but received
compensation for total disability for that same period, the Board found that the employee received an overpayment
of compensation).

3

November 21 to December 18, 2010. As he was not totally disabled for these periods, he
received an overpayment of compensation. The Board will affirm OWCP’s July 13, 2011
decision on the issue of fact of overpayment.
In its preliminary determination, OWCP calculated the amount of the overpayment by
subtracting the gross compensation appellant should have received -- $1,992.86 from October 24
to November 7, 2010 and $1,253.43 from November 8 to December 18, 2010 -- from the gross
compensation paid for that same period or $7,440.00. But this gives an overpayment of
$4,193.71, not $4,994.61. Worksheets in the record show that appellant should have received
$1,992.86 in gross compensation for the 15-day period October 24 to November 7, 2010.9
Worksheets also show that he should have received $1,253.43 in gross compensation for the
41-day period November 8 to December 18, 2010.10 Subtracted from the $7,440.00 appellant did
receive over the combined 56-day period, these figures do not support the amount of
overpayment OWCP found. The Board will, therefore, set aside OWCP’s July 13, 2011 decision
on the issue of amount of overpayment and remand the case for further calculation.
LEGAL PRECEDENT -- ISSUE 2
OWCP may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he received
from OWCP are proper. The recipient must show good faith and exercise a high degree of care
in reporting events which may affect entitlement to or the amount of benefits. A recipient who
has done any of the following will be found to be at fault with respect to creating an
overpayment: (1) Made an incorrect statement as to a material fact which he knew or should
have known to be incorrect; (2) Failed to provide information which he knew or should have
known to be material; or (3) Accepted a payment which he knew or should have known to be
incorrect (this provision applies only to the overpaid individual).11
Whether or not OWCP determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he is being overpaid.12
ANALYSIS -- ISSUE 2
OWCP found appellant at fault in creating the overpayment because he accepted a
payment that he knew or should have known to be incorrect. The hearing representative relied
on appellant’s testimony that, several days after the first incorrect payment, he received in the
mail a receipt showing the amount deposited and the date of deposit. Such information,
9

A 28-day payment of $3,720.00 divided by 28 times 15 days is $1,992.86.

10

A weekly compensation amount of $214.00 divided by 7 times 41 days is $1,253.43.

11

20 C.F.R. § 10.433(a).

12

Id. § 10.433(b).

4

however, is immaterial to whether appellant had the requisite knowledge at the time of deposit.
As the Board explained in Tammy Craven,13 fault is defined by what the claimant knew or
should have known at the time of acceptance, which in direct deposit cases occurs upon deposit.
Knowledge gained after the fact -- in Craven, OWCP wrote to the claimant four days after the
incorrect payment was directly deposited to his bank account -- does not address the critical
question.
As the hearing representative observed, appellant did not have a reasonable expectation
that he would continue to receive compensation at the full compensation rate following his return
to work on November 8, 2010. OWCP knew that he had accepted a modified position.
Appellant’s representative notified OWCP a month in advance that November 8, 2010 was the
start date. Thus, prior to the direct deposit on November 20, 2010, there appeared to be no
reason to expect that OWCP would pay compensation for total disability beyond the date of
reemployment. The hearing representative offered no argument or evidence that appellant knew
or should have known that his November 20, 2010 payment would be incorrect. The Board
finds, therefore, that OWCP has not established fault with respect to the first incorrect payment.
With respect to the second incorrect payment, the question remains the same. To
establish fault OWCP must show that appellant knew or should have known that the
December 18, 2010 payment would also be incorrect. The hearing representative did not directly
address this issue. The hearing representative noted the substantial difference between
appellant’s checks for temporary total disability and his checks for loss of wage-earning capacity
after returning to work. Of course, appellant did not appreciate that comparison until he received
his first check for loss of wage-earning capacity on January 15, 2011. Again, information
obtained after the fact does not establish what he knew or should have known when the second
check was deposited on December 18, 2010.
A question arises whether, having received one incorrect payment on November 20,
2010, appellant should have expected another. The circumstances of this case answer in the
negative. Before the December 18, 2010 deposit, OWCP acknowledged appellant’s return to
work and explained that it was reducing his compensation effective November 8, 2010 to reflect
his actual earnings in the modified position. It appeared, therefore, that OWCP was taking action
to correct his compensation. Appellant had no reasonable expectation that OWCP would
continue to pay him for total disability.
The Board finds that appellant was not at fault in the creation of the overpayment he
received from November 8 to December 18, 2010. The Board will set aside OWCP’s July 13,
2010 decision on the issue of fault. The Board will remand the case for further development of
appellant’s financial circumstances and consideration of waiver. The Board will set aside
OWCP’s July 13, 2010 decision on the issue of recovery from continuing compensation, which
is not in posture pending a decision on waiver.
Appellant’s representative argues that OWCP misapplied S.H., Docket No. 10-499
(issued November 29, 2010). S.H. held that it is not appropriate to make a finding that a
claimant has accepted an overpayment by direct deposit until such time as a reasonable person
13

57 ECAB 689 (2006).

5

would have been aware that this overpayment had occurred, citing K.H., Docket No. 06-191
(issued October 30, 2006). This language varies from the acceptance and knowledge
components of fault, which are more clearly spelled out in Craven14 and should not be
interpreted to make acceptance of a payment dependent upon knowledge that the payment was
incorrect, a position argued by the Director in Craven but expressly rejected by the Board. In
S.H., the Board found that fault could not be imputed to the claimant for the first incorrect
payment. Under the circumstances of that case, however, the Board found that it could be
presumed that he knew the amount of compensation contained in subsequent direct deposit
checks. Those circumstances do not obtain in the present case, where OWCP notified appellant
before the second incorrect payment that it was reducing his compensation effective
November 8, 2010 to reflect his actual earnings in reemployment.
CONCLUSION
The Board finds that appellant received an overpayment of compensation from
November 8 to December 18, 2010. The Board finds that he was not at fault in creating this
overpayment. The Board further finds that the case is not in posture for decision on the issues of
amount of overpayment, waiver and recovery.

14

Because fault is defined by what a claimant knew or should have known at the time of acceptance, the
knowledge component of fault must precede acceptance. This is so regardless of whether compensation is paid by
paper check or direct deposit. Acceptance occurs when the check is negotiated. In direct deposit cases, this means
upon deposit. Thus, acceptance establishes the overpayment. Knowledge at the time of acceptance defines fault.

6

ORDER
IT IS HEREBY ORDERED THAT the July 13, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed on the issue of fact of overpayment, is set aside on
the issue of amount of overpayment, is reversed on the issue of fault, is set aside on the issue of
recovery and is remanded for further action consistent with this opinion.
Issued: March 5, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

